wf
oy

4

Fo

AO 245B (Rev, 02/08/2019} Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Y, / {For Offenses Committed On or After November 1, 1987)

Servando Moises Morales-Garcia / Case Number: 3:20-mj-20053

 

Kathryn A. Thickstun

 

 

Defendant's Attorney ;
REGISTRATION NO. 93621298 , F | L. E DD

THE DEFENDANT: 7 | | JAN 13 2020
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

. CCE OS UTS
(J was found guilty to count(s)

-EPity Py

 

TRICT COURT __
: SQUTHERN DISTRICT OF CALs

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[.] The defendant has been found not guilty on count(s)
LC] Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby, committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

\/ oe
/\ TIME SERVED oO days
I Assessment: $10 WAIVED & Fine: WAIVED i
x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal,
C) Court recommends defendant be deported/removed with relative, charged i in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020

 

_ Date of aposition of Sentence

A

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy 3:20-mj-20053

 
